By the WHOLE COURT.
O’NIELL, C. J.
This case was remanded to the district court for a trial and determination of the question whether certain alleged newly discovered evidence, referred to in a motion for a new trial, was in fact newly discovered. 153 La. 414, 96 South. 15. After hearing testimony on the subject, the district court ruled that the alleged newly discovered evidence was not newly discovered. The court, therefore, overruled the motion for a new trial and resentenced the defendants. The record does not contain a bill of exceptions to the ruling, and there is no apparent error.
The verdict and sentence are affirmed.